Citation Nr: 1635903	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-27 332	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for adenocarcinoma of the lung (lung cancer) for the purposes of entitlement to retroactive benefits pursuant to Nehmer v. Veterans Administration of the Gov't of the U.S. (Nehmer).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1972.  He died in May 1999.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for lung cancer for the purposes of entitlement to retroactive benefits pursuant to Nehmer.  

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was a Vietnam Veteran based on his service in Vietnam during the Vietnam era from September 1966 to September 1967, and lung cancer was found upon x-ray in January 1998, which resulted in his death in May 1999.  

2.  The Veteran filed an original claim of service connection for lung cancer on November 25, 1998.  
CONCLUSION OF LAW

The criteria for award of service connection for lung cancer for the purpose of retroactive benefits under Nehmer are not met.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, service connection has been in effect for lung cancer effective from November 25, 1998-the date the Veteran filed his claim for that disability.  Additionally, benefits due to service connection for the cause of the Veteran's death has been in effect since May 1, 1999-the first day of the month in which the Veteran passed away.  The appellant maintains that retroactive benefits are warranted under Nehmer.  

A.  Applicable Law

Retroactive benefits may be paid under Nehmer if a Nehmer class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816. 

Nehmer class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(2). 

The covered herbicide diseases are listed in 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.816 (b)(2).  This list includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 C.F.R. § 3.309(e). 

B.  Discussion

In this case, after careful consideration, the Board finds that the appeal must be denied as the earliest possible effective date has already been assigned.

As a threshold matter, the Board notes that the appellant is not barred from pursuing this claim.  See 38 C.F.R. § 3.816(f)(2); VBA Manual M21-1, IV.ii.2.C.4.d. (2016), What Constitutes a Claim Under Nehmer.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that there is no freestanding claim for an earlier effective date).
 
On this basis, several facts are not in dispute.  First, that the Veteran was a Vietnam Veteran based on his service in Vietnam from September 1966 to September 1967, which was during the Vietnam era.  Second, that the Veteran's lung cancer was found upon x-ray in January 1998, and he then died of that lung cancer, a covered herbicide disease, in May 1999.  Third, that the Veteran filed an original claim of service connection for lung cancer on November 25, 1998.  Fourth, that the appellant is his surviving spouse.  

Based on these undisputed facts, retroactive benefits may not be awarded.  See 38 C.F.R. § 3.816(c).  The claims file shows that the Veteran, during his lifetime, filed an original claim of service connection for lung cancer on November 25, 1998.  At her Board hearing, the appellant initially indicated that the Veteran may have filed an earlier claim in 1997.  Board Hr'g Tr. 6.  Upon further reflection, however, she clarified that he could not have filed a claim earlier than a November 1998 letter from his treating doctor describing his lung cancer.  Board Hr'g Tr. 6.  Thus, it is undisputed that he did not file a claim earlier than November 25, 1998.  

In a February 2016 brief, the appellant's representative contended that a retroactive date should be assigned based on a diagnosis of the Veteran's cancer from his doctor in December 1997, as outlined in a letter submitted in January 1998.  Likewise, the appellant indicated in her June 2013 notice of disagreement (NOD) that the Veteran had become disabled in the summer of 1997, when he went in for x-rays on his shoulder, and the cancer was found.  The Board notes that, contrary to the representatives February 2016 assertion, no letter was submitted in January 1998.  The letter referred to is dated in November 1998 and was received later in November 1998.  The incorrect date in the representative's brief appears to have been a typographical error on the representative's part.  

The November 1998 letter from the Veteran's doctor establishes that the lung cancer was diagnosed prior to the date he filed his claim on November 25, 1998.  However, the law is clear on this question-retroactive benefits may only be assigned from the later of the date the claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c).  Here, the later date is the date the Veteran filed a claim on November 25, 1998.  Thus, by law, an award may not be based on the earlier date when the Veteran's cancer was diagnosed.

For these reasons, even after considering the benefit-of-the-doubt doctrine, retroactive benefits under Nehmer may not be awarded.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The appeal must be denied.



ORDER

Entitlement to service connection for lung cancer for the purpose of retroactive benefits under Nehmer is denied. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


